DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitations of claims 10 and 20 reciting: “wherein the controller is configured to, in at least one instance, switch the handholds to another of the different colour-coded patterns after having detected gripping of all handholds among the third subset”, lack antecedent basis in the specification. 

Claim Objections
Claim 4 is objected to because of the following informalities:  the phrase “a participant” in line 7 needs to be changed to “the participant”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the phrase “a participant” in line 2 needs to be changed to “the participant”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the phrase “a participant” in line 3 needs to be changed to “the participant”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the phrase “participants” in line 5 needs to be changed to “the participant”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the phrase “a participant” in line 2 needs to be changed to “the participant”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the phrase “a participant” in line 4 needs to be changed to “the participant”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the phrase “a participant” in line 2 needs to be changed to “the participant”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: the limitations of claim 17 are redundant and are the same as the limitations of claim 6. Please note that claim 17, as currently presented, depends on claim 5. Applicant is suggested to either cancel the claim or change the dependency of claim 17 to another claim such as claim 15 to overcome this objection. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the phrase “to be to be” in line 5 needs to be changed to “to be”, and the phrase “participants” in line 5 needs to be changed to “the participant”.  Appropriate corrections are required.
Claim 19 is objected to because of the following informalities:  the phrase “a participant” in line 2 needs to be changed to “the participant”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of claims 10 and 20 recites: “wherein the controller is configured to, in at least one instance, switch the handholds to another of the different colour-coded patterns”, and it is not clear how the controller can switch the handholds to another different colour-coded patterns. Applicant is suggested to amend the claim language to recite: “wherein the controller is configured to, in at least one instance, switch the illumination devices of the handholds to another of the different colour-coded patterns” in order to overcome this rejection. Further clarifications and appropriate corrections are respectfully requested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 2018/0318626 A1).
Regarding claim 1, Jones discloses an amusement system comprising: a wall structure comprising one or more upright walls (i.e. 100-800) each comprising a respective wall surface (Figs. 1-8); 5a respective set of handholds (i.e. 120A-D – 620A-D), installed on at least one upright wall of the structure in positions distributed over a surface area of the respective wall surface for use as hand grips by which one or more participants can support themselves on, and traverse across, said respective wall surface (Figs. 1-8); a floor surface residing adjacent to said at least one upright wall on a side 10thereof faced by the respective wall surface (Figs. 1-8, a floor surface inherently exist adjacent to the upright wall and on which a safety pad (i.e. 110) is positioned); and one or more detection devices positioned and configured relative to said at least one upright wall and said floor surface to detect landing of a participant on said floor surface during attempted traversal of the respective wall surface via said set of handholds (¶ [0035]-[0036], sensors within the safety pad (i.e. 110) detect landing/impact from a fall of a participant. The safety pad (which includes the sensors) positioned and configured relative to the upright wall and the floor surface (see Figs. 1-8)).  
Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Back (KR100934130 B1).
Regarding claim 13, Back discloses an amusement system comprising: a wall structure (1) comprising one or more upright walls each comprising a 24 respective wall surface (as shown below); a respective set of handholds/holders (70) installed on at least one upright wall of the structure in positions distributed over a surface area of the respective wall surface for use as hand grips by which one or more participants can support themselves on, and 5traverse across, said respective wall surface (Fig. 1); and a floor surface residing adjacent to said at least one upright wall on a side thereof faced by the respective wall surface (Fig. 1, a floor surface inherently exist on which the wall structure is supported/rests); wherein the at least one upright wall comprises a foot-ledge protruding from the respective wall surface at an elevation below the respective set of handholds 10and above said floor surface (as shown below, the foot-ledge (shown below) protrudes from the respective wall surface at an elevation (the upper surface protrudes from the wall at an elevated point with respect to the floor surface), the foot-ledge is below the set of handholds (70) and above the floor surface on which the wall structure is supported/rests).  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Foot-ledge)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upright walls)]
    PNG
    media_image1.png
    647
    622
    media_image1.png
    Greyscale


Regarding claim 14, Back discloses wherein the foot-ledge comprises a slopped upper surface sloping downwardly away from the respective wall surface (as can be seen from Fig. 1 above, the foot-ledge comprises a slopped upper surface that slopes downwardly away from the respective wall surface).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Below is a rejection of Claims 1-3
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Back (KR100934130 B1) in view of Jones (US 2018/0318626 A1).
Regarding claim 1, Back teaches an amusement system comprising: a wall structure (1) comprising one or more upright walls each comprising a respective wall surface (as shown in Fig. 1 below); 5a respective set of handholds/holders (70) installed on at least one upright wall of the structure in positions distributed over a surface area of the respective wall surface for use as hand grips by which one or more participants can support themselves on, and traverse across, said respective wall surface (Fig. 1); a floor surface residing adjacent to said at least one upright wall on a side 10thereof faced by the respective wall surface (Fig. 1, a floor surface inherently exist on which the wall structure is supported/rests). 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Foot-ledge)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upright walls)]
    PNG
    media_image1.png
    647
    622
    media_image1.png
    Greyscale


Back is silent about one or more detection devices positioned and configured relative to said at least one upright wall and said floor surface to detect landing of a participant on said floor surface during attempted traversal of the respective wall surface via said set of handholds.  
Regarding claim 1, Jones teaches an amusement system comprising: a wall structure comprising one or more upright walls (i.e. 100-800) each comprising a respective wall surface (Figs. 1-8); 5a respective set of handholds (i.e. 120A-D – 620A-D), installed on at least one upright wall of the structure in positions distributed over a surface area of the respective wall surface for use as hand grips by which one or more participants can support themselves on, and traverse across, said respective wall surface (Figs. 1-8); a floor surface residing adjacent to said at least one upright wall on a side 10thereof faced by the respective wall surface (Figs. 1-8, a floor surface inherently exist adjacent to the upright wall and on which a safety pad (i.e. 110) is positioned); and one or more detection devices positioned and configured relative to said at least one upright wall and said floor surface to detect landing of a participant on said floor surface during attempted traversal of the respective wall surface via said set of handholds (¶ [0035]-[0036], sensors within the safety pad (i.e. 110) detect landing/impact from a fall of a participant. The safety pad (which includes the sensors) positioned and configured relative to the upright wall and the floor surface (see Figs. 1-8)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Back’s invention with (one or more safety pads having) one or more detection devices positioned and configured relative to said at least one upright wall and said floor surface to detect landing of a participant on said floor surface during attempted traversal of the respective wall surface via said set of handholds as taught by Jones in order to detect a participant’s fall and inform the necessary personnel for assistance, enhance the safety of the system and to keep track of a user’s performance. 

15RegarRegarding claims 2-3, Back as modified by Jones teaches wherein the at least one upright wall comprises a respective foot-ledge (as shown in Fig. 1 above) protruding from the respective wall surface at an elevation below the respective set of handholds and above said floor surface (the foot-ledge (shown above) protrudes from the respective wall surface at an elevation (the upper surface protrudes from the wall at an elevated point with respect to the floor surface), the foot-ledge is below the set of handholds (70) and above the floor surface on which the wall structure is supported/rests), wherein the foot-ledge comprises a slopped upper surface sloping downwardly away from the respective wall surface (as can be seen from Fig. 1 above, the foot-ledge comprises a slopped upper surface that slopes downwardly away from the respective wall surface).    

Below is rejection for Claims 1, 4-7, 12 and 17 
Claims 1 and 12 are also rejected under 35 U.S.C. 103 as being unpatentable over Stickler (US 5,732,954) in view of Jones (US 2018/0318626 A1).
Regarding claim 1, Stickler teaches an amusement system comprising: a wall structure comprising one or more upright walls (i.e. 2, 26, 151, 176, 186) each comprising a respective wall surface (Figs. 1-3a, 7-9); 5a respective set of handholds (3, 24, 150, 150, 175) installed on at least one upright wall of the structure in positions distributed over a surface area of the respective wall surface for use as hand grips by which one or more participants can support themselves on, and traverse across, said respective wall surface (Figs. 1-3a); a floor surface residing adjacent to said at least one upright wall on a side 10thereof faced by the respective wall surface (Fig. 1, a floor surface inherently exist on which the wall structure is supported/rests); and one or more detection devices (43/44) positioned and configured relative to said at least one upright wall and said floor surface to detect a participant’s fall during attempted traversal of the respective wall surface via said set of handholds (Figs. 3a-3c, col. 7 lines 10-55). 
Stickler teaches one or more detection devices used to detect a participant’s fall. Sticker also teaches that various types of detection devices can be used (col. 7 lines 10-55). However, Stickler does not specifically teach the one or more detection devices to detect landing of the participant on said floor surface.
  Regarding claim 1, Jones teaches an amusement system comprising: a wall structure comprising one or more upright walls (i.e. 100-800) each comprising a respective wall surface (Figs. 1-8); 5a respective set of handholds (i.e. 120A-D – 620A-D), installed on at least one upright wall of the structure in positions distributed over a surface area of the respective wall surface for use as hand grips by which one or more participants can support themselves on, and traverse across, said respective wall surface (Figs. 1-8); a floor surface residing adjacent to said at least one upright wall on a side 10thereof faced by the respective wall surface (Figs. 1-8, a floor surface inherently exist adjacent to the upright wall and on which a safety pad (i.e. 110) is positioned); and one or more detection devices positioned and configured relative to said at least one upright wall and said floor surface to detect landing of a participant on said floor surface during attempted traversal of the respective wall surface via said set of handholds (¶ [0035]-[0036], sensors within the safety pad (i.e. 110) detect landing/impact from a fall of a participant. The safety pad (which includes the sensors) positioned and configured relative to the upright wall and the floor surface (see Figs. 1-8)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Back’s invention with (one or more safety pads having) one or more detection devices positioned and configured relative to said at least one upright wall and said floor surface to detect landing of a participant on said floor surface during attempted traversal of the respective wall surface via said set of handholds as taught by Jones in order to detect a participant’s landing (from a fall) on the floor surface and inform the necessary personnel for assistance when needed, enhance the safety of the system and to more accurately keep track of a user’s performance. 
25RegarRegarding claim 12, Stickler in view of Jones teaches the system comprising a controller (Stickler: computer 6, 21) connected to the one or more detection devices, said controller being configured to maintain a gameplay score tally and/or status meter and to attribute a penalty thereto in response to detected landing of a participant on the floor surface (Stickler: box 357, 359, 358 to 351 in Fig. 12, upon detection of falling/landing of the participant, the score tally of the user is reset/not updated which serves as a penalty to the score tally).  

Claims 4-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stickler in view of Jones as applied to claim 1 above, and further in view of Bell et al. (US 2020/0047048 A1). 
	Regarding claim 4, Stickler in view of Jones teaches illumination devices/hold markers (Stickler: 5, LEDs) near handholds, and a controller (computer 6/21) connected to the illumination devices and configured to illuminate the handholds in a variety of patterns, such that the illumination devices/hold markers which are illuminated indicate that their corresponding handholds/a first subset of handholds are “on-route” and authorized to be used by the participant during traversal of the wall surface (Stickler: abstract, col. 3 lines 1-10, col. 4 lines 54-56, col. 5 lines 26-36), whereby illumination devices/hold markers that are not illuminated indicate that their corresponding handholds/a second subset of handholds are “off-route”/ “illegal”/prohibited and to be avoided by the participant during traversal of the wall surface (Stickler: abstract, col. 3 lines 1-10).
	Stickler in view of Jones is silent about wherein each handhold comprises a multi-colour illumination device operable to illuminate the handhold in at least first and second different colours, and the controller connected to the multi-colour illumination devices and configured to illuminate the handholds in a variety of different colour-coded patterns, in each of which illumination of a first subset of the 25handholds in the first colour visually identifies said first subset of handholds as authorized handholds to be used by a participant during traversal of the wall surface, while illumination of a second subset of the handholds in the second colour visually identifies said second set of handholds as prohibited handholds to be avoided by the participant during traversal of the wall surface.  
Regarding claim 4, Bell teaches an amusement system comprising: a wall structure comprising one or more upright walls each comprising a respective wall surface (500, Fig. 5), a respective set of handholds installed on at least one upright wall of the structure in positions distributed over a surface area of the respective wall surface for use as hand grips by which one or more participants can support themselves on, and traverse across, said respective wall surface (Fig. 5, ¶ [0034]); a floor/ground surface (503) residing adjacent to said at least one upright wall on a side 10thereof faced by the respective wall surface (Fig. 5); wherein each handhold comprises a multi-colour illumination device operable to illuminate the handhold in at least first and second different colours (¶ [0034]), and the system further comprises a controller (Figs. 1-2) connected to the multi-colour illumination devices and configured to illuminate the handholds in a variety of different colour-coded patterns (¶ [0034]), in each of which illumination of a first subset of the 25handholds in the first colour visually identifies said first subset of handholds as authorized handholds to be used by a participant during traversal of the wall surface, while illumination of a second subset of the handholds in the second colour visually identifies said second set of handholds as prohibited handholds to be avoided by the participant during traversal of the wall surface (¶ [0034], In another example, holds that are part of a route the climber is climbing can illuminate a first color (e.g., green) to show the route is in use; holds that are not part of the route can illuminate in a second color (e.g., red) to show that these other holds should not be used, such as by the climber or by other climbers).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stickler’s invention in view of Jones wherein each handhold comprises a multi-colour illumination device operable to illuminate the handhold in at least first and second different colours, and the controller connected to the multi-colour illumination devices and configured to illuminate the handholds in a variety of different colour-coded patterns, in each of which illumination of a first subset of the 25handholds in the first colour visually identifies said first subset of handholds as authorized handholds to be used by a participant during traversal of the wall surface, while illumination of a second subset of the handholds in the second colour visually identifies said second set of handholds as prohibited handholds to be avoided by the participant during traversal of the wall surface as taught by Bell in order to provide the user with a clearer and more distinguishable indication of the handholds to be used and avoided to increase safety and to also inform other participants regarding the handholds that are in use by another participant. 

Regarding claim 5, Stickler in view of Jones and Bell teaches wherein each handhold is equipped with a23 sensor operable to detect gripping thereof by a participant (Stickler: sensor 7, 27, col. 4 lines 20-22; Bell: sensor 222, ¶ [0033]), and the controller is further configured to monitor for gripping of any handhold from among at least the second subset (Stickler: col. 5 lines 49-55, the controller/computer monitors, via sensors, gripping of any handhold that is “off-route”/“illegal” which provides an alert to the participant that he/she is “cheating”; Bell: ¶ [0033], since all the holds  including the ones in the second subset, include a sensor 222, the controller (i.e. via the position detection engine) monitors for gripping of any handhold from among at least the second subset).  
Regarding claims 6 and 17, Stickler in view of Jones and Bell teaches wherein the controller is configured to 5maintain a gameplay score tally and/or gameplay status meter (i.e. scores/ratings) and to attribute a penalty thereto in response to detected gripping of a handhold among the second subset (Stickler: Fig. 12, col. 3 lines 7-15, col. 5 line 54 – col. 6 lines 18, col. 14 lines 28-31, before the start of a climb, all the illumination devices that correspond to a selected route are illuminated and the score tally of the participant is zero (Fig. 12, col. 14 lines 28-31). As the user reaches higher holds (that are illuminated) that are “on-route”, the score tally of the user increases/updated (box 360-361 in Fig. 12, col. 5 line 61-64). Upon detection of a handhold among the second subset/“off-route”/“illegal”, all illumination devices may be reset (col. 5 lines 51-55). As such, the score tally may also be reset and/or not updated (box 360, 362, 358 to 351 in Fig. 12) which is considered to be a penalty to the score tally and/or status meter for using second subset of handholds). 
Regarding claim 7, Stickler in view of Jones and Bell teaches wherein the controller is configured to also attribute a penalty to the gameplay score tally and/or status meter in response to detected landing of a participant on the floor surface (Stickler: box 357, 359, 358 to 351 in Fig. 12, upon detection of falling/landing of the participant, the score tally of the user is reset/not updated which serves as a penalty to the score tally).  

Below is a rejection of Claims 1, 4, 8-9, 11 and 22-23
Claim 1 is also rejected under 35 U.S.C. 103 as being unpatentable over Hensley (US 2010/0004098 A1) in view of Jones (US 2018/0318626 A1).
Regarding claim 1, Hensley teaches an amusement system comprising: a wall structure comprising one or more upright walls (i.e. 120, Fig. 5, ¶ [0030]) each comprising a respective wall surface (Fig. 5); 5a respective set of handholds (i.e. 100) installed on at least one upright wall of the structure in positions distributed over a surface area of the respective wall surface for use as hand grips by which one or more participants can support themselves on, and traverse across, said respective wall surface (Fig. 5, ¶ [0030]); a floor surface residing adjacent to said at least one upright wall on a side 10thereof faced by the respective wall surface (a floor surface inherently exist on which the upright wall is supported/rests or to which the upright wall is connected).
Hensley is silent about one or more detection devices positioned and configured relative to said at least one upright wall and said floor surface to detect landing of a participant on said floor surface during attempted traversal of the respective wall surface via said set of handholds.  
 Regarding claim 1, Jones teaches an amusement system comprising: a wall structure comprising one or more upright walls (i.e. 100-800) each comprising a respective wall surface (Figs. 1-8); 5a respective set of handholds (i.e. 120A-D – 620A-D), installed on at least one upright wall of the structure in positions distributed over a surface area of the respective wall surface for use as hand grips by which one or more participants can support themselves on, and traverse across, said respective wall surface (Figs. 1-8); a floor surface residing adjacent to said at least one upright wall on a side 10thereof faced by the respective wall surface (Figs. 1-8, a floor surface inherently exist adjacent to the upright wall and on which a safety pad (i.e. 110) is positioned); and one or more detection devices positioned and configured relative to said at least one upright wall and said floor surface to detect landing of a participant on said floor surface during attempted traversal of the respective wall surface via said set of handholds (¶ [0035]-[0036], sensors within the safety pad (i.e. 110) detect landing/impact from a fall of a participant. The safety pad (which includes the sensors) positioned and configured relative to the upright wall and the floor surface (see Figs. 1-8)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Back’s invention with (one or more safety pads having) one or more detection devices positioned and configured relative to said at least one upright wall and said floor surface to detect landing of a participant on said floor surface during attempted traversal of the respective wall surface via said set of handholds as taught by Jones in order to detect a participant’s landing (from a fall) on the floor surface and inform the necessary personnel for assistance when needed, enhance the safety of the system and to more accurately keep track of a user’s performance. 

Claims 4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hensley in view of Jones as applied to claim 1 above, and further in view of Bell et al. (US 2020/0047048 A1). 
Regarding claim 4, Hensley as modified by Jones teaches wherein each handhold comprises a multi-colour illumination device (Hensley: 108/130) operable to illuminate the handhold in at least first and second different colours (Hensley: ¶ [0010]-[0011], ¶ [0026], ¶ [0028]), and the system further comprises a controller (Hensley: computer 502) connected to the multi-colour illumination devices and configured to illuminate the handholds in a variety of different colour-coded patterns (Hensley: ¶ [0028], ¶ [0031]). 
Hensley in view of Jones is silent about the controller configured to illuminate the handholds in the variety of different colour-coded patterns, in each of which illumination of a first subset of the 25handholds in the first colour visually identifies said first subset of handholds as authorized handholds to be used by a participant during traversal of the wall surface, while illumination of a second subset of the handholds in the second colour visually identifies said second set of handholds as prohibited handholds to be avoided by the participant during traversal of the wall surface.  
Regarding claim 4, Bell teaches an amusement system comprising: a wall structure comprising one or more upright walls each comprising a respective wall surface (500, Fig. 5), a respective set of handholds installed on at least one upright wall of the structure in positions distributed over a surface area of the respective wall surface for use as hand grips by which one or more participants can support themselves on, and traverse across, said respective wall surface (Fig. 5, ¶ [0034]); a floor/ground surface (503) residing adjacent to said at least one upright wall on a side 10thereof faced by the respective wall surface (Fig. 5); wherein each handhold comprises a multi-colour illumination device operable to illuminate the handhold in at least first and second different colours (¶ [0034]), and the system further comprises a controller (Figs. 1-2) connected to the multi-colour illumination devices and configured to illuminate the handholds in a variety of different colour-coded patterns (¶ [0034]), in each of which illumination of a first subset of the 25handholds in the first colour visually identifies said first subset of handholds as authorized handholds to be used by a participant during traversal of the wall surface, while illumination of a second subset of the handholds in the second colour visually identifies said second set of handholds as prohibited handholds to be avoided by the participant during traversal of the wall surface (¶ [0034], In another example, holds that are part of a route the climber is climbing can illuminate a first color (e.g., green) to show the route is in use; holds that are not part of the route can illuminate in a second color (e.g., red) to show that these other holds should not be used, such as by the climber or by other climbers).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hensley’s invention in view of Jones such that the controller is configured to illuminate the handholds in the variety of different colour-coded patterns, in each of which illumination of a first subset of the 25handholds in the first colour visually identifies said first subset of handholds as authorized handholds to be used by a participant during traversal of the wall surface, while illumination of a second subset of the handholds in the second colour visually identifies said second set of handholds as prohibited handholds to be avoided by the participant during traversal of the wall surface as taught by Bell in order to provide the user with a clearer and more distinguishable indication of the handholds to be used and avoided to increase safety and to also inform other participants regarding the handholds that are in use by another participant. 
	
10 Regarding claim 8, Hensley in view of Jones and Bell teaches wherein each multi-colour illumination device is also operable to illuminate the respective handhold in a different third colour, and the controller is further configured to, in at least some instances, illuminate a third subset of the handholds in said third colour to visually identify said third subset of handholds as targeted handholds to be specifically grasped by participants (Hensley: ¶ [0031], users can choose one illuminated climbing holds 100 in a route to change its color to indicate which climbing holds 100 will come next to a climber. As such, the handholds that change their color to another color within the route, are considered third subset of handholds that are targeted handholds).  
15REgarRegarding claim 9, Hensley in view of Jones and Bell teaches wherein each handhold is equipped with a sensor operable to detect gripping thereof by a participant (Hensley: ¶ [0011], ¶ [0032]; Bell: sensor 222, ¶ [0033]), and the controller is further configured to monitor for gripping of any handhold from among at least the third subset (Hensley: ¶ [0032]).  

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hensley in view of Jones and Bell as applied to claims 1, 4, 8-9 above, and further in view of Tsang (US 2017/0028285 A1). 
Hensley in view of Jones and Bell teaches detecting gripping a handhold among the third subset and that various color combination, visual effects, flashing styles, patterns, symbols, etc., can be provided via altering the sequence program of the computer (Hensley: ¶ [0028], ¶ [0032]-[0033]). Hensley in view of Jones and Bell is silent about wherein the controller is configured to, in at least one instance, in response to detected gripping of a handhold (among the third subset), changing an illumination state of said handhold, wherein the controller is configured to change said illumination state of said handhold, in at least one instance, by changing an illuminated colour of the respective illumination device.  
Regarding claims 11 and 22, Tsang teaches an amusement system comprising: a wall structure comprising one or more upright walls, each having a respective wall surface (110, Fig. 3-5A); a respective set of handholds (100), each having a multi-color illumination device (¶ [0034], ¶ [0037]), installed on at least one upright wall of the structure in positions distributed over a surface area of the respective wall surface for use as hand grips by which one or more participants can support themselves on, and 5traverse across, said respective wall surface (Figs. 3-5A); and a controller (310/320), wherein the controller is configured to, in at least one instance, in response to detected gripping of a handhold (abstract), changing an illumination state of said handhold (abstract, ¶ [0037], please note that upon modification of Hensley’s invention in view of Jones and Bell with features of Tsang, the illumination state of the handhold of the third subset is changed), wherein the controller is configured to change said illumination state of said handhold, in at least one instance, by changing an illuminated colour of the respective illumination device of the handhold (abstract, ¶ [0037], when the climbing hold is touched, the electrostatic capacity is changed and, the climbing hold circuitry can detect such change and sends a status signal to the control terminal (abstract), the control terminal can provide feedback when it receives the climbing status on every climbing hold. It could change the color in the climbing hold (¶ [0037])).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hensley’s invention in view of Jones and Bell wherein the controller is configured to, in at least one instance, in response to detected gripping of a handhold (among the third subset), changing an illumination state of said handhold, wherein the controller is configured to change said illumination state of said handhold, in at least one instance, by changing an illuminated colour of the respective illumination device as taught by Tsang in order to inform the participant of their achievements and thereby motivating the user to continue through the rest of the route.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hensley in view of Jones and Bell as applied to claims 1, 4, 8-9 above, and further in view of Skjaerseth et al. (US 2015/0057776 A1).
Hensley in view of Jones and Bell teaches detecting gripping a handhold among the third subset and that various color combination, visual effects, flashing styles, patterns, symbols, etc., can be provided via altering the sequence program of the computer (Hensley: ¶ [0028], ¶ [0032]-[0033]). Hensley in view of Jones and Bell is silent about wherein the controller is configured to, in at least one instance, in response to detected gripping of a handhold (among the third subset), changing an illumination state of said handhold, wherein the controller is configured to change said illumination state of said handhold by, in at least one instance, deactivating the respective illumination device.
Regarding claims 11 and 23, Skjaerseth teaches an amusement system comprising a wall structure comprising an upright wall (11), a respective set of handholds installed on a surface area of a wall surface of the wall (113, ¶ [0045]), and a controller (5), wherein the controller is configured to, in at least one instance, in response to detected gripping of a handhold via a sensor (13), changing an illumination state of said handhold (¶ [0044]-[0045], please note that upon modification of Hensley’s invention in view of Jones and Bell with features of Skjaerseth, the illumination state of the handhold of the third subset is changed), wherein the controller is configured to change said illumination state of said handhold by, in at least one instance, deactivating the respective illumination device (¶ [0044]-[0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hensley’s invention in view of Jones and Bell wherein the controller is configured to, in at least one instance, in response to detected gripping of a handhold (among the third subset), changing an illumination state of said handhold, wherein the controller is configured to change said illumination state of said handhold by, in at least one instance, deactivating the respective illumination device, as taught by Skjaerseth in order to inform the participant of their achievement and in order to reduce electricity consumption and prolong the life of the illumination devices. 

Below is a rejection of Claims 15-16, 18-19 and 21
Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hensley (US 2010/0004098 A1) in view of Bell et al. (US 2020/0047048 A1).
Regarding claim 15, Hensley teaches an amusement system comprising: a wall structure comprising one or more upright walls (i.e. 120, Fig. 5, ¶ [0030]) each comprising a 15respective wall surface (Fig. 5); a respective set of handholds (i.e. 100) installed on at least one upright wall of the structure in positions distributed over a surface area of the respective wall surface for use as hand grips by which one or more participants can support themselves on, and traverse across, said respective wall surface (Fig. 5, ¶ [0030]); 20a respective multi-colour illumination device (i.e. 108/130) for each handhold that is operable to effect illumination thereof in at least first and second different colours (¶ [0010]-[0011], ¶ [0026], ¶ [0028]); and a controller (i.e. computer 502) connected to the multi-colour illumination devices and configured to illuminate the handholds in a variety of different colour-coded patterns (¶ [0028], ¶ [0031]).
Hensley is silent about the controller configured to illuminate the handholds in the variety of different colour-coded patterns, in each of which illumination of a first subset of the handholds in the first colour visually 25identifies said first subset of handholds as authorized handholds to be used by a participant during traversal of the wall surface, while illumination of a second subset of the handholds in the second colour visually identifies said second set of handholds as prohibited handholds to be avoided by the participant during traversal of the wall surface.  
Regarding claim 15, Bell teaches an amusement system comprising: a wall structure comprising one or more upright walls each comprising a respective wall surface (500, Fig. 5), a respective set of handholds installed on at least one upright wall of the structure in positions distributed over a surface area of the respective wall surface for use as hand grips by which one or more participants can support themselves on, and traverse across, said respective wall surface (Fig. 5, ¶ [0034]); a respective multi-colour illumination device for each handhold that is operable to effect illumination thereof in at least first and second different colours (¶ [0034]); and a controller (Figs. 1-2) connected to the multi-colour illumination devices and configured to illuminate the handholds in a variety of different colour-coded patterns (¶ [0034]), in each of which illumination of a first subset of the handholds in the first colour visually 25identifies said first subset of handholds as authorized handholds to be used by a participant during traversal of the wall surface, while illumination of a second subset of the handholds in the second colour visually identifies said second set of handholds as prohibited handholds to be avoided by the participant during traversal of the wall surface (¶ [0034], In another example, holds that are part of a route the climber is climbing can illuminate a first color (e.g., green) to show the route is in use; holds that are not part of the route can illuminate in a second color (e.g., red) to show that these other holds should not be used, such as by the climber or by other climbers).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hensley’s invention such that the controller is configured to illuminate the handholds in the variety of different colour-coded patterns, in each of which illumination of a first subset of the 25handholds in the first colour visually identifies said first subset of handholds as authorized handholds to be used by a participant during traversal of the wall surface, while illumination of a second subset of the handholds in the second colour visually identifies said second set of handholds as prohibited handholds to be avoided by the participant during traversal of the wall surface as taught by Bell in order to provide the user with a clearer and more distinguishable indication of the handholds to be used and avoided to increase safety and to also inform other participants regarding the handholds that are in use by another participant. 
Regarding claim 16, Hensley in view of Bell teaches wherein each handhold is equipped with a25 sensor operable to detect gripping thereof by a participant (Hensley: ¶ [0011], ¶ [0032]; Bell: sensor 222, ¶ [0033]), and the controller is further configured to monitor for gripping of any handhold from among at least the second subset (Bell: ¶ [0033], since all the holds  including the ones in the second subset, include a sensor 222, the controller (i.e. via the position detection engine) monitors for gripping of any handhold from among at least the second subset). 
Regarding claim 18, Hensley as modified by Bell teaches wherein each multi-colour illumination device is also operable to illuminate the respective handhold in a different third colour, and the controller is further configured to, in at least some instances, illuminate a third 10subset of the handholds in said third colour to visually identify said third subset of handholds as targeted handholds to be to be specifically grasped by participants (Hensley: ¶ [0031], users can choose one illuminated climbing holds 100 in a route to change its color to indicate which climbing holds 100 will come next to a climber. As such, the handholds that change their color to another color within the route, are considered third subset of handholds that are targeted handholds).    
Regarding claim 19, Hensley as modified by Bell teaches wherein each handhold is equipped with a sensor operable to detect gripping thereof by a participant (Hensley: ¶ [0011], ¶ [0032]; Bell: sensor 222, ¶ [0033]), and the controller is further configured to monitor for gripping of any handhold from among at least the third subset (Hensley: ¶ [0032]).    

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hensley in view of Bell as applied to claims 15 and 18 above, and further in view of Skjaerseth et al. (US 2015/0057776 A1).
Hensley in view of Bell teaches detecting gripping a handhold among the third subset and that various color combination, visual effects, flashing styles, patterns, symbols, etc., can be provided via altering the sequence program of the computer (Hensley: ¶ [0028], ¶ [0032]-[0033]). Hensley in view of Bell is silent about wherein the controller is configured to, in at least one instance, in response to detected gripping of a handhold (among the third subset), changing an illumination state of said handhold.
Regarding claim 21, Skjaerseth teaches an amusement system comprising a wall structure comprising an upright wall (11), a respective set of handholds installed on a surface area of a wall surface of the wall (113, ¶ [0045]), and a controller (5), wherein the controller is configured to, in at least one instance, in response to detected gripping of a handhold via a sensor (13), changing an illumination state of said handhold (¶ [0044]-[0045], please note that upon modification of Hensley’s invention in view of Jones and Bell with features of Skjaerseth, the illumination state of the handhold of the third subset is changed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hensley’s invention in view of Jones and Bell wherein the controller is configured to, in at least one instance, in response to detected gripping of a handhold (among the third subset), changing an illumination state of said handhold, in order to inform the participant of their achievement and in order to reduce electricity consumption and prolong the life of the illumination devices. 

Allowable Subject Matter
Claims 10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 10 and 20, the prior art of record (including the ones cited above), fail to disclose, teach or render obvious an amusement system with all the structural limitations and functional language recited in claims 1, 4, 8 and 9 and an amusement system with all the structural limitations and functional language recited in claims 15, 18 and 19, and further including wherein the controller is configured to, in at least one instance, switch the handholds to another of different colour-coded patterns after having positively detected gripping of all handholds among the third subset. The closest prior art, Hensley (US 2010/0004098 A1), teaches that various colour-coded patterns can be provided via the handholds by altering the sequence program on the computer. However, Hensley fails to teach such being done by the controller after having positively detected gripping of all handholds among the third subset. As such, the limitations of claims 10 and 20, in combination with limitations of the base claim and the intervening claims, are considered allowable.  






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784                                                                                                                                                                                             


/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784